DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-9, 13 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eaton et al. (US 2003/0201207 – cited previously).
With respect to independent claim 6, Eaton et al. discloses a method of inhibiting the formation of naphthenic deposits, comprising adding a monocarboxylic acid composition to a fluid comprising crude oil to form an inhibited fluid ([0015]-[0016]), wherein the monocarboxylic acid composition comprises a branched C8-C12 monocarboxylic acid ([0008]; [0021]; [0025]-[0026]); and wherein the formation of naphthenic deposits is inhibited ([0016]; [0071]). 
With respect to dependent claim 7, Eaton et al. discloses wherein the moncarboxylic acid is a saturated monocarboxylic acid ([0026]).
With respect to dependent claims 8 and 9, Eaton et al. discloses wherein the monocarboxylic acid is as claimed ([0026], wherein at least 2-ethylhexanoic acid is provided for).
With respect to dependent claim 13, Eaton et al. discloses wherein the monocarboxylic acid composition is added neat to the fluid comprising crude oil ([0020], wherein it is the position of the Office the monocarboxylic acid composition of Eaton et al. is the treating agent disclosed therein, i.e., the metal oxide/carbonate and metal salt of at least one complexing agent, wherein the complexing agent is the carboxylate, and, as such, the monocarboxylic acid composition of Eaton et al. comprises the monocarboxylic acid as claimed).
With respect to dependent claim 24, Eaton et al. discloses wherein the fluid has been processed to remove at least a portion of an aqueous phase, particulate matter or a combination thereof ([0016], wherein the treating agent is introduced after the desalter).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. as applied to claim 6 above, and further in view of Mukerjee et al. (US 2018/0066174 – cited previously).
Eaton et al. provides for the method as set forth above wherein the monocarboxylic acid is a saturated monocarboxylic acid, examples of which include oleic acid and 2-ethylhexanoic acid ([0026]).  The reference, however, fails to disclose the monocarboxylic acid is a blend of carboxylic acids as claimed, and, further, wherein the blend is neodecanoic acid.  Mukerjee et al. suggests monocarboxylic acids suitable for use in downhole treatment methods, wherein VERSATIC acid, i.e., a blend of carboxylic acids as claimed, is taught as one option, along with an alternative of 2-ethylhexanoic acid or oleic acid ([0034]).  It is the position of the Office that such suggests the known functional equivalence of VERSATIC acid and 2-ethylhexanoic acid, and, as such, it would have been obvious to one having ordinary skill in the art to try such a blend as suggested by Mukerjee et al. as an alternative to the 2-ethylhexanoic acid of Eaton et al. since such are known to be and used as alternatives in the art and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Claims 14-16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. as applied to claim 6 above, and further in view of Ostojic et al. (Mitigation of Napthenate Related Production Upsets in High Tan Crude Oil – cited previously).
With respect to depending claims 14-16, Eaton et al. fails to explicitly provide for the pH of the inhibited fluid to which the monocarboxylic acid has been added; as noted above, the reference does suggest the addition of the same monocarboxylic acid as instantly disclosed and claimed by Applicant, i.e., 2-ethylhexanoic acid, and, further, suggests a concentration thereof that overlaps the range instantly claimed and disclosed by Applicant.  Although silent to the resulting pH of the inhibited fluid, Ostojic et al. suggests mitigation of naphthenate in produced crude oils wherein it is suggested control of the pH of such produced fluids with an inhibitor to provide for a pH in the range of 5.8 to 6.2 is suggested for controlling naphthenate upsets therein (p. 9).  As such, when adding the inhibitor of Eaton et al. to the crude oil, it would have been obvious to one having ordinary skill in the art to determine an optimal pH therein in order to effectively control naphthenates from forming in the produced oil that would lead to upsets in the production process.  One of ordinary skill would recognize such an optimal value given the suggestions of the references above since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. as applied to claim 6 above, and further in view of Bretherton et al. (Impact of Acetic Acid on Weld Corrosion – cited previously) and Ostojic et al..
Zha et al. suggests the method as provide above, wherein the monocarboxylic acid composition is added to a fluid comprising crude oil, thereby forming an inhibited fluid, which, inherently, will have a first pH.  The reference, however, is silent to wherein the pH subsequently increases to a second pH, wherein the first and second pH are within the ranges as claimed, and, further, wherein the pH of the inhibited fluid increases when dissolved carbon dioxide is released from the inhibited fluid.
Bretherton et al. suggests wherein naphthenic deposits from as a result of a rise in solution pH of produced crude oil, and, as such, a carboxylic acid is added thereto for the purpose of maintaining a low pH to prevent solids precipitation (abstract); acidification of produced fluids is suggested to prevent naphthenate formation (p. 2). In an example, it is shown that a produced crude has a pH of 5.8 initially (p. 3, Water Chemistry).  The reference further suggests addition of the carboxylic acid, acetic acid, in an amount that reduces solution pH, wherein corrosion rates are reduced for inhibited fluids (p. 6).  As such, with respect to the first pH, it would have been obvious to one having ordinary skill in the art, given the suggestions of Bretherton et al., to provide for wherein the first pH is within the range as claimed, since, as suggested by Bretherton et al., a produced crude has an initial pH of 5.8 that is reduced upon addition of the carboxylic acid thereto, and, as such, one of ordinary skill in the art would recognize the optimal pH to provide for so as to prevent naphthenate formation therein since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With regard to the second pH, Bretherton et al. suggests the inhibited fluid, i.e., carboxylic acid containing produced fluid having a pH as suggested above, is produced and degassed; it is further noted wherein such degassing releases carbon dioxide which is part of the acid gas content of produced fluids and results in a rise in pH (p. 7, first full paragraph thereon).  As such, when producing the crude oil of Eaton et al., it would have been obvious to one having ordinary skill in the art to subject such to a degassing process, subsequent to production thereof, as such is a known process associated with production of crude oil.  With regard to the second pH resulting therefrom, Ostojic et al. suggests mitigation of naphthenate in produced crude oils wherein it is suggested control of the pH of such produced fluids to provide for a pH in the range of 5.8 to 6.2 for the purpose of controlling naphthenate upsets therein (p. 9).  As such, one of ordinary skill in the art would recognize the optimal second pH to provide for after degassing of the produced fluid in order to prevent any naphthenates from forming deposits therein.
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al..
With respect to dependent claims 20 and 21, Eaton et al. discloses wherein the monocarboxylic acid composition is added in an effective amount for reducing hydrolysis, wherein such an amount may be between 5 ppm and 1,000 ppm ([0069]-[0070]).  As such, it would have been obvious to one having ordinary skill in the art to add the monocarboxylic acid composition in a concentration as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to dependent claim 22, Eaton et al. discloses dosing the monocarboxylic acid composition, wherein such is dosed into the stream of crude oil prior to the stream entering the second heating section, but can be introduced with crude prior to the first preheating section; it is additionally noted wherein there are numerous injection points commencing with the point of introduction of the crude into the refinery operation up to the point generally before the heating system ([0015]).  Although silent to the introduction as a dosing to an oil-water separator, since Eaton et al. suggests introduction may be at a point of introduction of the crude into the refinery up to before heating, i.e., prior to oil-water separation, it would have been obvious to one having ordinary skill in the art to try introduction of the monocarboxylic acid composition into the oil-water separator in order to reduce naphthenic acid corrosion that may result therein, as well as hydrolysis of chloride contaminants ([0016]).  
With respect to dependent claim 23, Eaton et al. discloses wherein the fluid is crude oil ([0005]) and various hydrocarbon streams produced ([0014]).  Although silent to wherein such is a production fluid from a subterranean or subsea well, it is well established in the art that crude oil is obtained from subterranean and/or subsea wells, and, as such, the Examiner hereby takes Official Notice in that it would have been obvious to one having ordinary skill in the art to conduct the method of Eaton et al. with a fluid that is a production fluid from a subterranean or subsea well since such wells are a known major source of crude oil. 
Response to Arguments
Applicant’s arguments and amendments, with respect to the 35 USC 112(b) rejections as set forth in the previous office action have been fully considered and are persuasive.  The rejections under 35 USC 112(b) as set forth therein have been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) as anticipated by Eaton et al. have been fully considered.  The Examiner notes Applicant has amended independent claim 6 to broaden such by now providing for the monocarboxylic acid composition as comprising the claimed monocarboxylic acid as compared to previously reciting the composition by stating such is the claimed monocarboxylic acid.
Applicant notes the Office cites a treating agent comprising at least one overbase complex of a metal salt and an organic complexing agent and asserts the overbased complex is prepared by reacting desired metal and a complexing agent so as to form the overbased complex and as such, it does not contain unchanged starting materials in the form of the metal hydroxide and the complexing agent as the Office contends.
The Examiner respectfully disagrees.  Eaton et al. specifically discloses introducing/adding an effective amount of a treating agent, i.e., monocarboxylic acid composition, comprising an overbase complex of a metal salt and an organic acid complexing agent, thereby providing for a monocarboxylic acid composition comprising the branched monocarboxylic acid as claimed.  
Should Applicant choose to claim the addition of a monocarboxylic acid itself to the fluid, i.e., not in the form of the complex set forth by Eaton et al., clarification of such in the claims is advised.  For example, amendments to require -adding a monocarboxylic acid consists of a branched C8-C12 monocarboxylic acid- would appear to provide for such.  Such amendments may be considered appropriate for consideration under the AFCP 2.0 program.
Applicant further notes claim 6 requires “the formation of naphthenic deposits is inhibited” and asserts Eaton rather discloses reducing naphthenic acid corrosion which is not the same as inhibiting formation of naphthenic deposits.  The Examiner respectfully disagrees.  As instantly written, the claim requires “wherein the formation of naphthenic deposits is inhibited.”  The claim does not require a specific type of deposit other than that such is “naphthenic.”  It is the position of the Office that deposits resulting from corrosion with naphthenic acid would indeed be considered “naphthenic deposits” and since Eaton seeks to reduce such deposits, i.e., prevent/inhibit such deposits/corrosion resulting from contact with naphthenic acid, such would provide for wherein the formation of naphthenic deposits is inhibited.  
The Examiner acknowledges Applicant’s reference to “naphthenic deposits” in [0027] of the specification; such a definition, however, is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification, i.e., wherein the deposits comprise carboxylate salt precipitates and/or water-in-oil emulsions stabilized by carboxylates, are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Amendments to include such a definition within the claims may be considered appropriate for consideration under the AFCP 2.0 program.
Since Applicant has presented no further specific arguments with respect to the remaining rejections of the dependent claims, the rejections thereof are maintained on the grounds of record.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
05/26/22